MEMORANDUM **
Mel M. Marin, aka Mel M. Marinkovie, appeals pro se the district court’s summary judgment for Gary’s Tawing, Ruben Varalia and the United States in Marin’s action alleging that Defendants improperly towed his truck from the Davis-Monthan Air Force Base and detained it without his permission. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for the reasons stated in the district court’s September 26, 2003 order.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.